 

Case 2:15-cv-01084-GBD-HBP Document.81_ Filed 07/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FREDERICK M. CARGIAN,

Plaintiff,
-against-
BREITLING USA, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

 

ee mete,

___ aT aval

‘# af oy a

GiUd ATTe INCRE “re ail
|

DES qf} ‘id wal

We 14 2020 gress magia

ORDER

15 Civ. 1084 (GBD)

A conference is scheduled for October 14, 2020 at 9:45 am.

Dated: New York, New York
July 14, 2020

SO ORDERED.

Cacao. B Domes

CHO B. DANIELS
GpOR tates District Judge
